755 N.W.2d 189 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Floyd Cleo CHAMBERS, Defendant-Appellant.
Docket No. 135736. COA No. 277828.
Supreme Court of Michigan.
September 10, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the December 14, 2007 order of the Court of Appeals is considered, and is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to stay and the motion for miscellaneous relief are DENIED. This order does not prevent the defendant from filing a second motion for relief from judgment based on *190 newly discovered evidence under MCR 6.502(G)(2).